                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

ZORRI N. RUSH                                                                      PLAINTIFF

V.                                                 CIVIL ACTION NO: 1:18-CV-208-SA-RP

CENTERS FOR MEDICARE
AND MEDICAID                                                                     DEFENDANT

                                             ORDER

        The Court dismissed this case on February 26, 2019 for failure to state a claim for relief.

See Order [15]. On March 1, 2019, the Plaintiff filed a Motion [16] to transfer this case to the

Southern District of Mississippi. This case is closed and the Plaintiff’s Motion [16] is DENIED as

moot.

        SO ORDERED, this, the 6th day of May, 2019.

                                                     /s/ Sharion Aycock
                                                     UNITED STATES DISTRICT JUDGE
